MEMORANDUM **
Ricardo Simental appeals from the 15-month sentence imposed following his conviction for impersonating an officer and employee of the United States, in violation of 18 U.S.C. § 912. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Simental contends that the district court erred by applying an upward adjustment for abuse of a position of trust pursuant to U.S.S.G. § 3B1.3, because his misrepresentation of himself as a federal agent did not motivate his two victims to give him money. We disagree. The first victim testified that he would not have given Simental money but for the misrepresentations. We therefore conclude that the district court properly enhanced Si-mental’s sentence pursuant to U.S.S.G. § 3B1.3 with respect to the first victim. See United States v. Hill, 915 F.2d 502, 506 n. 3 (9th Cir.1990) (noting that abuse of a position of trust is determined from the perspective of the victim). We further conclude that the district court’s application of § 3B1.3 with respect to the second victim was harmless error. See United States v. Cantrell, 433 F.3d 1269, 1280 n. 4 (9th Cir.2006)
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.